State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 8, 2016                   522104
________________________________

In the Matter of JAMES BOUTON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 25, 2016

Before:   Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ.

                             __________


     James Bouton, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner was charged in a misbehavior report with using a
controlled substance after a sample of his urine twice tested
positive for buprenorphine. Following a tier III disciplinary
hearing, he was found guilty and the determination was affirmed
on administrative appeal with modified penalties. This CPLR
article 78 proceeding ensued.

      We confirm. The misbehavior report, positive urinalysis
test results and related documentation, as well as the hearing
testimony, provide substantial evidence to support the
                              -2-                522104

determination of guilt (see Matter of Williams v Annucci, 134
AD3d 1378, 1378-1379 [2015], lv denied 27 NY3d 904 [2016]; Matter
of Walker v Annucci, 129 AD3d 1414, 1415 [2015]). Petitioner's
claim that proper collection and testing procedures were not
followed (see 7 NYCRR 1020.4) was refuted by the documentary
evidence and the corroborating testimony of both the officer who
collected the urine sample and the officer who tested it (see
Matter of Davis v Fischer, 98 AD3d 1154, 1155 [2012]; Matter of
Davis v Selsky, 305 AD2d 835, 836 [2003]). The officer who
collected petitioner's sample explained that another officer
entered on the request for urinalysis form the time that the
sample was collected because the collecting officer was wearing
gloves at that time. Further, petitioner's contention that the
notations on the request for urinalysis form and the refrigerator
log book, which recorded the time that the sample was placed in
the refrigerator by the collecting officer, were not written in
the collecting officer's handwriting, thereby raising the
question as to whether another officer may have handled the
sample without signing the form, was contradicted by the
unequivocal testimony of the collecting officer and the Hearing
Officer's own handwriting analysis (see Matter of Christian v
Venettozi, 114 AD3d 975, 975 [2014]; Matter of Logan v Fischer,
109 AD3d 1043, 1043 [2013], lv denied 22 NY3d 856 [2013]).
Finally, the hearing testimony established that the testing
equipment was properly calibrated one day prior to the tests (see
Matter of Muniz v Fischer, 111 AD3d 1044, 1044 [2013]).

      We further reject petitioner's contention that he was
improperly denied the right to call as a witness the officer who
had assisted the collecting officer. Petitioner sought the
officer's testimony to support his assertion that this officer
had made the time notations on the chain of custody forms without
also signing them. Given the evidence in the record, including
the testimony of the collecting officer, the Hearing Officer's
handwriting analysis and petitioner's acknowledgment at the
hearing that the collecting officer left the room with the sample
while the officer in question remained behind, we find
petitioner's request to be based upon mere speculation and the
officer's testimony would have been irrelevant (see Matter of
White v Fischer, 85 AD3d 1483, 1484 [2011]; Matter of Hughes v
Bezio, 84 AD3d 1598, 1598 [2011]; Matter of Graziano v Selsky, 9
                              -3-                  522104

AD3d 752, 753 [2004]). Finally, there is nothing in the record
to indicate that the Hearing Officer's determination flowed from
any bias (see Matter of Sawyer v Annucci, 140 AD3d 1499, 1500
[2016]; Matter of Wilson v Annucci, 138 AD3d 1335, 1335 [2016]).
Petitioner's remaining claims, including that the modified
penalties were excessive, have been considered and found to be
without merit.

     Lynch, J.P., Devine, Clark, Mulvey and Aarons, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court